Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-10, 13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A safety belt automatic adjustment apparatus comprising: a safety belt buckle fastening assembly rotatably connected to a seat body of a child safety seat and for connecting with a safety belt buckle; a safety belt retractor for retracting a safety belt, the safety belt retractor comprising a restraining assembly for restraining a movement of the safety belt in a predetermined direction, the safety belt retractor comprising: a retractor installation component; a rotating shaft, the safety belt winding around the rotating shaft; a first ratchet connected to an end of the rotating shaft; and a second ratchet connected to another end of the rotating shaft; and a linking component installed between the safety belt buckle fastening assembly and the safety belt retractor, the safety belt buckle fastening assembly rotating to drive the linking component and the restraining assembly, so as to restrain or release the safety belt winding around the safety belt retractor; wherein the restraining assembly comprises a first restraining component installed on the retractor installation component in a swingable manner and for being driven by the linking component for selectively engaging with or separating from the first ratchet, a rotation in a first direction of the rotating shaft is restrained when the first ratchet is engaged with the first restraining component, the restraining assembly further comprises a second restraining component installed on the retractor installation component in a swingable manner and for being driven by the linking component for selectively engaging with or separating from the second ratchet, and a rotation in a second direction opposite to the first direction of the rotating shaft is restrained when the second ratchet is engaged with the second restraining component.”
The prior art of record does not disclose that both the first and second restraining components are driven by the linking component for selectively engaging with or separating from the first and second ratchets. While US 2009/0065621 discloses a first 442 and second 464 restraining component that can be selectively engaged or disengaged with the first 444 and second 460 ratchets and are driven by a common member 430, common member 430 is not a linking component that is driven by rotation of the safety belt buckle assembly.
Independent claim 10 recites “A child safety seat comprising: a seat body; a safety belt; a safety belt buckle connected to the safety belt; and a safety belt automatic adjustment apparatus for connecting with the safety belt buckle, the safety belt automatic adjustment apparatus comprising: a safety belt buckle fastening assembly rotatably connected to the seat body and for connecting with the safety belt buckle; a safety belt retractor for retracting the safety belt, the safety belt retractor comprising a restraining assembly for restraining a movement of the safety belt in a predetermined direction, the safety belt retractor comprising: a retractor installation component; a rotating shaft, the safety belt winding around the rotating shaft; a first ratchet connected to an end of the rotating shaft; and a second ratchet connected to another end of the rotating shaft; and a linking component installed between the safety belt buckle fastening assembly and the safety belt retractor, the safety belt buckle fastening assembly rotating to drive the linking component and the restraining assembly, so as to restrain or release the safety belt winding around the safety belt retractor; wherein the restraining assembly comprises a first restraining component installed on the retractor installation component in a swingable manner and for being driven by the linking component for selectively engaging with or separating from the first ratchet, a rotation in a first direction of the rotating shaft is restrained when the first ratchet is engaged with the first restraining component, the restraining assembly further comprises a second restraining component installed on the retractor installation component in a swingable manner and for being driven by the linking component for selectively engaging with or separating from the second ratchet, and a rotation in a second direction opposite to the first direction of the rotating shaft is restrained when the second ratchet is engaged with the second restraining component.”
The prior art of record does not disclose that both the first and second restraining components are driven by the linking component for selectively engaging with or separating from the first and second ratchets. While US 2009/0065621 discloses a first 442 and second 464 restraining component that can be selectively engaged or disengaged with the first 444 and second 460 ratchets and are driven by a common member 430, common member 430 is not a linking component that is driven by rotation of the safety belt buckle assembly.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614